NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Submitted March 19, 2008*
                                    Decided March 20, 2008

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐2712

JAMES J. KAUFMAN,                                     Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Western District of
                                                      Wisconsin.
       v.
                                                      No. 06‐C‐205‐C
THOMAS E. KARLEN, et al.,
    Defendants‐Appellees.                             Barbara B. Crabb, 
                                                      Chief Judge.

                                           ORDER

         James Kaufman, an inmate formerly housed at Wisconsin’s Jackson Correctional
Institution (JCI), contends that various prison officials violated his constitutional rights in
multiple ways; he also raises claims under the Religious Land Use and Institutionalized



       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(A)(2).
No. 07‐2712                                                                              Page 2

Persons Act (RLUIPA).  The district court granted summary judgment to the defendants,
and we affirm.

        We set out the allegations relevant to this appeal, viewing the facts in the light most
favorable to Mr. Kaufman.  See Sallenger v. Oakes, 473 F.3d 731, 739 (7th Cir. 2007).  Mr.
Kaufman is an atheist, and he asked JCI to deliver a silver circle that he had ordered, which
he said was a symbol of his atheism.  Inmates are permitted to own one religious emblem,
but, according to prison regulations, it must be “generally recognized by the inmates [sic]
religion as having religious significance.”  Mr. Kaufman attached a design for the symbol to
his written request form, and below the design its creators stressed that the symbol had
“nothing to do with any religion or philosophy.”  Mr. Kaufman had scratched out that
sentence on the document, but prison officials independently found an unaltered version of
it.  Because the symbol was not related to his religion, prison officials denied his request,
but later allowed Mr. Kaufman to own a different atheist symbol that he proved was
generally recognized by atheists.

        At Mr. Kaufman’s request, the American Atheist Association donated a box of
atheist publications to JCI’s library.  To Mr. Kaufman’s chagrin, the prison librarian did not
place these books on the shelves for roughly two years.  But, Mr. Kaufman asserts, she was
able to expeditiously process other religious items, like Bibles.  According to the prison,
donations must be searched for inappropriate material before they can be placed in the
library.  Also, the prison librarian underwent eye surgery around the time that the items
were donated, so she was unable to work for several months and processed materials at a
slower pace when she returned.  

        Bookstores and publishers often provide inmates with magazines or books at no
charge.  Mr. Kaufman requested some “free literature,” but JCI has a policy of disallowing
free items because, it asserts, prison staff would have to spend a substantial amount of time
screening them.  The prison, though, has several exceptions to this rule, including an
exception for religious literature.  Mr. Kaufman also requested other, non‐gratuitous books,
including a “Loompanics” catalog and “Jokes for the John,” but after finding that these
materials contained sexual (Mr. Kaufman is a sex offender) and racist content, the prison
rejected his requests.

       JCI receives a large volume of mail each day, and prison officials are required to
separate legal mail from regular mail.  According to the prison, to qualify as legal mail, the
mail must be clearly identified as being from one of several specific persons or
organizations, such as his attorney or a member of Congress.  Once properly identified,
legal mail must, according to prison policies, be opened in the inmate’s presence, while
regular mail can be screened without the inmate present.  According to Mr. Kaufman,
No. 07‐2712                                                                              Page 3

prison officials opened ten pieces of legal mail outside of his presence.  JCI, on the other
hand, contends that it did not recognize some of the letters as legal mail because the
envelopes did not identify an attorney’s name or an acknowledged legal organization.  The
prison does admit to having opened other pieces of Mr. Kaufman’s legal mail, but asserts
that it did so in error.

        The prison has a policy of loaning inmates up to $200 a year so that they can appeal
their cases.  Mr. Kaufman sought to send mail to an attorney at the ACLU, but was denied
the loan because, at the time, JCI deemed correspondence to the ACLU irrelevant to his
ongoing litigation.  Though the prison had denied his request, Mr. Kaufman somehow
managed to obtain a legal loan anyway.  When prison officials found out, they determined
that he had violated prison regulations (disobeying orders and misuse of state/federal
property) and confined him to his cell for 15 days.  Mr. Kaufman similarly tried to obtain a
loan in order to mail a letter to the Wisconsin Supreme Court.  The loan was denied, but Mr.
Kaufman tried to trick JCI into sending it anyway, and when officials discovered the
subterfuge, they punished him.  While in confinement Mr. Kaufman was refused access to
the law library.  He believed that all of these actions were retaliatory.

       Inmates are generally given three bars of soap per month.  If an inmate desired more,
he had to purchase it from the prison.  Mr. Kaufman requested more soap, but, because his
money was being used to cover his legal costs, he could not afford to buy it.  The prison
refused to give him additional bars of soap for free.

        In his complaint, Mr. Kaufman argued that (1) the denial of his atheist symbol
violated the Establishment Clause and his rights under RLUIPA; (2) the library’s delay in
processing the atheistic books and the prison’s denial of free publications and other books
that he ordered violated his right to freedom of speech, as well as the Establishment Clause
and the Equal Protection Clause; (3) prison staff members violated his First Amendment
rights by opening legal mail outside of his presence; (4) prison officials retaliated against
him for filing lawsuits; and (5) the prison showed deliberate indifference to his health by
refusing to provide him with extra bars of soap.  The parties filed cross motions for
summary judgment, and after finding that Mr. Kaufman had not presented enough
evidence to allow a rational jury to find in his favor on any of the claims, the district court
granted the defendants’ motion.

      On appeal Mr. Kaufman reasserts these claims.  We review the district court’s grant
of summary judgment de novo.  See Hammer v. Ashcroft, 512 F.3d 961, 967 (7th Cir. 2008).  

       Mr. Kaufman first contends that prison officials violated the Establishment Clause
and his rights under RLUIPA by refusing to hand over his atheistic symbol when, he
No. 07‐2712                                                                                   Page 4

argues, they give religious symbols to other inmates.  Inmates retain a right to freely
exercise their religion, although that right is subject to the state’s legitimate penological
objectives.  Conyers v. Abitz, 416 F.3d 580, 585 (7th Cir. 2005).  And we already have
determined that Mr. Kaufman’s atheism qualifies as a religion.  See Kaufman v. McCaughtry,
419 F.3d 678, 682 (7th Cir. 2005).  But here the undisputed facts show that JCI refused to give
Mr. Kaufman the silver circle because it determined that the request related to personal,
rather than religious reasons.  Mr. Kaufman later requested a different symbol that was
related to his religion, and JCI gave it to him.  Because the contested symbol admittedly had
“nothing to do with any religion or philosophy,” it cannot serve as the basis for a claim
under RLUIPA.  Cf. Borzych v. Frank, 439 F.3d 388, 390 (7th Cir. 2006) (noting that actions
that do not substantially burden religious exercise cannot support claim under RLUIPA). 
Additionally, to the extent that Mr. Kaufman challenges the policy that religious symbols
must be generally accepted by the religion as violating the Establishment Clause, we agree
with the district court that the policy has a valid secular purpose—ensuring that symbols do
not identify prisoners with gangs or other non‐religious separatist groups—without
excessively entangling with any religion or advancing religion.  See Vision Church v. Vill. of
Long Grove, 468 F.3d 975, 991‐92 (7th Cir. 2006).

        Mr. Kaufman next challenges the prison’s handling of the atheist books that were
donated, as well the prison’s denial of other materials that he requested.  Prisoners have a
First Amendment right to receive information through the mail.  Jackson v. Frank, 509 F.3d
389, 391 (7th Cir. 2007).  Restrictions on this right are permissible if they are “‘reasonably
related to legitimate penological objectives.’”  Id. (quoting Turner v. Safley, 482 U.S. 78, 89
(1987)).  Mr. Kaufman alleges that the librarian took longer to process atheist books than she
did other religious sources, but the undisputed facts show that her recent eye surgery made
her process all books slowly and that she eventually placed several of the atheist texts in the
library.  Mr. Kaufman also argues that he should have been allowed to receive free
publications and various “joke” books through the mail.  But JCI asserted, without
contradiction, that it did not have the resources to screen all of the free publications, and we
previously have upheld similar justifications.  See Jackson, 509 F.3d at 391‐92.  Additionally,
we have reviewed some of the other material that Mr. Kaufman sought and agree with the
defendants that they had a legitimate interest in keeping what might be considered
inflammatory literature out of the prison.  See Kaufman, 419 F.3d at 685.

        Mr. Kaufman next contends that JCI violated his First Amendment rights by opening
his legal mail without his being present.  We have noted that an inmate’s legal mail should
be afforded greater protections because of the potential interference with his right of access
to the courts.  See id. at 685‐86.  But cf. Martin v. Brewer, 830 F.3d 76, 78 (7th Cir. 1987) (noting
that security concerns in prisons warrant some restriction on communications between
inmates and “free persons,” including attorneys).  In this case, Mr. Kaufman and the prison
No. 07‐2712                                                                                   Page 5

officials dispute whether the mail was opened intentionally, but Mr. Kaufman has
presented no proof of improper motive on the prison’s part.  And, perhaps more
importantly, he has not argued that the opening of his legal mail interfered with his right to
counsel, or his right of access to the courts.  See Kaufman, 419 F.3d at 686; Gardner v. Howard,
109 F.3d 427, 431 (8th Cir. 1997).  Therefore, we conclude that the district court properly
granted summary judgment on this claim.

        Mr. Kaufman also argues that the prison retaliated against him by placing him on
cell confinement and restricting his access to the law library during that confinement.  To
succeed on this claim, Mr. Kaufman had to establish that prison officials took these actions
because he engaged in protected activities.  See Babcock v. White, 102 F.3d 267, 275 (7th Cir.
1996).  Here the facts show that JCI punished Mr. Kaufman because he twice tried to
circumvent its policy regarding legal loans, not because he engaged in protected activities. 
See Hasan v. United States Dep’t of Labor, 400 F.3d 1001, 1005 (7th Cir. 2005); accord Hartsfield
v. Nichols, 511 F.3d 826, 829 (8th Cir. 2008).  Accordingly, the district court properly granted
summary judgment on this claim.

         Finally, Mr. Kaufman claims that prison officials violated his Eighth Amendment
rights by not providing him with additional bars of soap.  To prevail on this claim, Mr.
Kaufman had to show that JCI deprived him of “humane conditions of confinement.”  See
Gillis v. Litscher, 468 F.3d 488, 491 (7th Cir. 2006); cf. Vinning‐El v. Long, 482 F.3d 923, 924 (7th
Cir. 2007) (concluding that deprivation of sheets, toilet paper, shoes, towels, soap,
toothpaste, and other personal property for six days may violate Eighth Amendment).  This
claim is frivolous.  Mr. Kaufman does not dispute that JCI gave him three bars of soap per
month, and we cannot conclude that the prison’s refusal to supply him with more (at no
charge) amounts to a constitutional violation.

                                                                                     AFFIRMED.